Title: To Benjamin Franklin from William Alexander, 28 December 1777
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir
Dijon 28 Decr 1777
I wrote you two letters last Summer in which I mentioned the feu Gregois and the Comte de Rostaing. I wish I had known by a single line That They came Safe to Hand.

This goes by that Gentleman who is a Genl. officer of Artilery, and a Man of great Worth. If You will venture to take a friend of my recommending I recommend Him to you. He was sent out as Commander in Chief of Artilery in the War 1743 to the East Indies, where he shewed a fertility of resource not inferior to Robinson Crusoe, which fix’d his Military Character as an Ingeneer where it now stands. But it is as a friend not as a soldier I introduce Him to you, because I Suppose nothing less than positive orders from His Court would induce him to stir from France.
We hear of great victories you have obtaind in America. I hope you will use them as a Philosopher and not grow Insolent as our Country is apt to do. I have also been gaining victories, but am doubtfull if the Enemies of Either are yet sufficiently humbled to grow reasonable. I hear often of your welfare, and Pray God it may Continue, and that you may live to see Peace and prosperity restord to both Countries.
I intended to have been in Italy this winter, but two more of my litle family who were Intended of the Party and whom I had orderd to be here in Augt. arrived only about 6 weeks ago, so that we shall now winter here, and if we do not setle an Advantageous peace [?] in the Interim shall proceed in April next.
You were so obliging as to offer an Introduction for my Son to the Bishop of St. Asaphs Family, and I will be obliged to you for it. I beg my Compliments to your Son, and believe me with the warmest Affection My Dear Sir Your most obedient humble Servant
W. Alexander
A letter addressed to me at this place will Come Safe.
 
Endorsed: Alexander 28. Decr. 1777.
